Appeal from an order of Family Court, Lewis County (McGuire, J.), entered February 21, 2001, which, inter alia, adjudged that respondents’ children are neglected children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of Gerard K. (respondent), Family Court properly determined that he had neglected his two children. The children were approximately two years old and three weeks old, respectively, at the time the allegations of neglect were received and investigated by petitioner. The court found that respondent permitted the children to be in a filthy environment; that he “los [t] control” while holding the infant during the interview conducted by petitioner’s caseworker; and that the children were not clean. We conclude that petitioner established by a preponderance of the *869evidence that “the children were in imminent danger of harm or impairment” (Matter of Katie R., 251 AD2d 698, 700, lv denied 92 NY2d 809). We further conclude that, although the Law Guardian’s report contained inadmissible hearsay, the error is harmless. There is no indication that the court relied upon the report in making its determination and the admissible evidence at the hearing supports the court’s determination (see, Matter of Barone v Milks, 289 AD2d 931; Matter of Liza C. v Noel C., 207 AD2d 974). Respondent failed to preserve his remaining contention for our review. Present — Green, J.P., Scudder, Kehoe, Bums and Gorski, JJ.